DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/10/21 has been entered in the case. Claims 1, 4-5 are pending for examination and claims 2-3 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the position" (at which the passageway terminates) in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (US 7,530,546).
Regarding claim 1, Ryan discloses a membrane 108/208/408/608, in Figs. 1-29) for use in connection with a closed system transfer device.  Note: Examiner only provides or map outs the membrane 108/208 (see marked up figures below), however, the other membrane 208/408/608 (in different embodiments can be read in the claimed invention also). 
The membrane 108/208 comprising: 
a body 108a/208a having a first end (opposite end with element 108c/208c, in Figs. 3 and 15) and a second end 108c/208c, the body of the membrane 108/208 defining a passageway (see marked up figures below), the body of the membrane 108/208 including a first head portion and a second head portion, the first and second head portions extending radially outward from the body, 
wherein the passageway of the membrane extends from the first end of the body of the membrane towards the second end of the body of the membrane, 
wherein the passageway terminates at a position intermediate the first and second ends of the body of the membrane, and 
wherein the body of the membrane is solid between the second end and the position at which the passageway terminates.  

    PNG
    media_image1.png
    169
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    433
    media_image2.png
    Greyscale


Regarding claim 4, Ryan discloses that wherein the first head portion includes a frusto- conical surface, see Figs 5, 25 and marked up figure below.

    PNG
    media_image3.png
    392
    417
    media_image3.png
    Greyscale
  
Regarding claim 5, wherein the second head portion includes a convex surface (at tip end or the first end 108c/208c).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiranuma et al. (US 2011/0106046)
Regarding claim 1, Hiranuma discloses a membrane 6, see marked up figure below, for use in connection with a closed system transfer device 1, or 4 & 10, in Fig. 1), the membrane 6 comprising: 
a body 62 having a first end (opposite end with element 612 in Fig. 8) and a second end 612 , the body of the membrane defining a passageway, the body of the membrane including a first head portion (see marked up figure) and a second head portion 61, the first and second head portions extending radially outward from the body, 

wherein the passageway terminates at a position intermediate the first and second ends of the body of the membrane, and 
wherein the body of the membrane is solid between the second end and the position at which the passageway terminates.  

    PNG
    media_image4.png
    543
    557
    media_image4.png
    Greyscale

Regarding claim 4, wherein the first head portion includes a frusto- conical surface, see marked up figure.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783